Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2022.
The traversal is on the ground(s) that both groups I and II to the apparatus and method can be examined without additional examination burden.  This is not found persuasive because all these inventions listed in this action are independent and distinct and there would be a serious search and examination burden if restriction were not required because the inventions have separate classifications. 
Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Further, different considerations are used in considering the separate classes of invention. There is also a burden because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. For example, a search for the apparatus of the invention may not result in finding art pertinent to the method because the intended use of an apparatus, or the materials intended for use in an apparatus are not germane to the issue of patentability of the apparatus structure. Therefore, art used to reject the apparatus may not have the required materials or steps of the method. Searching of method and apparatus claim would require searching of different classes/subclasses or employing different search queries.
The requirement is still deemed proper and is therefore made FINAL

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 8 is objected to because of the following informalities:   
Claim 8 recites the following passage which is awkward.
The substrate processing apparatus according to claim 1, wherein the exhaust port is not connected to a suction source, and the gas supply supplies the gas of the water repellent agent to an above of the processing tank, so that the gas inside the processing tank is pushed out to the exhaust port by the gas supplied to the above of the processing tank.
A possible revision is as follows:
The substrate processing apparatus according to claim 1, wherein the exhaust port is not connected to a suction source, and the gas supply supplies the gas of the water repellent agent from above of the processing tank, so that the gas inside the processing tank is pushed out to the exhaust port by the gas supplied to [[the]] from above of the processing tank.
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “solvent supply”, “gas supply” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20160089696 to Kimura (hereinafter Kimura) and US Pat. Pub. No. 20010047595 A1 to Yassin Mehmandoust (hereinafter Yassin).
Regarding claim 1, Kimura teaches a substrate processing apparatus comprising: a processing tank (11) configured to store an aqueous layer in which a substrate is immersed; a holder configured to hold the substrate; an organic solvent supply (72) configured to supply an organic solvent (IPA) onto the aqueous layer, thereby forming a liquid layer of the organic solvent; a drainage port (66) configured to discharge the aqueous layer from a bottom wall of the processing tank and cause the liquid layer of the organic solvent to descend from above the substrate to below the substrate; a gas supply (74) configured to supply a gas of a water repellent agent to the liquid layer from above the processing tank while the liquid layer descends. 
Kimura does not explicitly teach an exhaust port exposed on a side wall of the processing tank due to the descending of the liquid layer and configured to discharge the gas of the water repellent gas.  
	Yassin teaches a bath containing a fluid and a dryer for drying a substrate. 
	Yassin teaches an exhaust port (162) exposed on a side wall of the processing tank due to the descending of the liquid layer and configured to discharge the gas of the water repellent gas.  (See Yassin, Abstract, Figs. 3, 10A, and paragraphs 46, 59, 65, and 98.)
It would have been obvious to a person of ordinary skill in the art to include an exhaust port exposed on a side wall of the processing tank due to the descending of the liquid layer and configured to discharge the gas of the water repellent gas, because Yassin teach this structure would enable concentration of undesired vapor compounds to be kept low, so that stable drying can be achieved.  (See Yassin, Abstract, Figs. 3, 10A, and paragraphs 46, 59, 65, and 98.)
 Claim 1 recites intended use clauses (i. e. tank configured to store an aqueous layer in which a substrate is immersed, supply configured to supply an organic solvent onto the aqueous layer, port configured to discharge the aqueous layer.., supply configured to supply a gas of a water repellent agent to the liquid layer from above the processing tank while the liquid layer descends,  port.. configured to discharge the gas of the water repellent gas.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The modified device of Kimura in view of Yassin are capable of the intended use and would meet the claim limitation.
	Regarding claim 7, Kimura does not explicitly teach wherein the exhaust port is provided on a pair of side walls of the processing tank facing each other.   
	Yassin teaches wherein the exhaust port (162) is provided on a pair of side walls of the processing tank facing each other.  (See Yassin, Abstract, Figs. 3, 10A, and paragraphs 45-46, 59, 65, and 98.)
It would have been obvious to a person of ordinary skill in the art to include the exhaust port is provided on a pair of side walls of the processing tank facing each other, because Yassin teach this structure would enable concentration of undesired vapor compounds to be kept low, so that stable drying can be achieved.  (See Yassin, Abstract, Figs. 3, 10A, and paragraphs 45-46, 59, 65, and 98.)
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20160089696 to Kimura (hereinafter Kimura) and US Pat. Pub. No. 20010047595 A1 to Yassin Mehmandoust (hereinafter Yassin) as applied to claim 1 and further in view of US Pat. Num. 6, 164,297 to Kamikawa (hereinafter Kamikawa).
Regarding claim 2, Kimura does not explicitly teach an exhaust port exposed on a side wall of the processing tank due to the descending of the liquid layer and configured to discharge the gas of the water repellent gas.  
	Kamikawa teaches a bath containing a fluid and a dryer for drying a substrate. 
	Kamikawa teaches a second exhaust port (41) provided above the processing tank, wherein the second exhaust port discharges the gas of the water repellent agent at least until the discharge by the exhaust port starts (See Kamikawa, Abstract, Figs. 3, 10A, and col. 11, lines 45-60.) 
	It would have been obvious to a person of ordinary skill in the art to include a second exhaust port provided above the processing tank, wherein the second exhaust port discharges the gas of the water repellent agent at least until the discharge by the exhaust port starts, because Kamikawa teach this structure would enable uniform contact with the dry gas, so that stable drying can occur. (See Kamikawa, Abstract, Figs. 3, 10A, and col. 11, lines 45-60.)
Claim 2 recites intended use clauses (i. e. port discharges the gas of the water repellent agent.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The modified device of Kimura in view of Yassin are capable of the intended use and would meet the claim limitation.
Regarding claim 8, Kimura teaches the exhaust port is not connected to a suction source, and the gas supply supplies the gas of the water repellent agent to an above of the processing tank, so that the gas inside the processing tank is pushed out to the exhaust port by the gas supplied to the above of the processing tank.
	Kamikawa teaches the exhaust port is not connected to a suction source, and the gas supply (40) supplies the gas of the water repellent agent to an above of the processing tank, so that the gas inside the processing tank is pushed out to the exhaust port by the gas supplied to the above of the processing tank(See Kamikawa, Abstract, Figs. 3, 10A, and col. 11, lines 45-60.) 
	It would have been obvious to a person of ordinary skill in the art to include the exhaust port is not connected to a suction source, and the gas supply supplies the gas of the water repellent agent to an above of the processing tank, so that the gas inside the processing tank is pushed out to the exhaust port by the gas supplied to the above of the processing tank, because Kamikawa teach this structure would enable uniform contact of the wafers with the dry gas while condensing the dry gas vapor for drying, so that stable drying can occur. (See Kamikawa, Abstract, Figs. 3, 10A, and col. 11, lines 45-60.)
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20160089696 to Kimura (hereinafter Kimura) and US Pat. Pub. No. 20010047595 A1 to Yassin Mehmandoust (hereinafter Yassin) as applied to claim 1 and further in view of US Pat. Pub. No. 20060162745 A1 to Kawate et al (hereinafter Kawate).
Regarding claim 2, Kimura does not explicitly teach a second exhaust port provided above the processing tank, wherein the second exhaust port discharges the gas of the water repellent agent at least until the discharge by the exhaust port starts.
	Kawate teaches a bath containing a fluid and a dryer for drying a substrate. 
	Kawate teaches a second exhaust port (412) provided above the processing tank, wherein the second exhaust port discharges the gas of the water repellent agent at least until the discharge by the exhaust port starts (See Kawate, Abstract, Figs. 1-2, 8-9, and paragraphs 11, 17, 43, 52, and 58-59.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the optimal timing of gas discharges to include a second exhaust port provided above the processing tank, wherein the second exhaust port discharges the gas of the water repellent agent at least until the discharge by the exhaust port starts, through routine experimentation, with a reasonable expectation of success, to the select the proper pressure, as a result-effective variable, in order to provide the optimal drying properties. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Kawate, Abstract, Figs. 1-2, 8-9, and paragraphs 11, 17, 43, 52, and 58-59.)
Claim 2 recites intended use clauses (i. e. port discharges the gas of the water repellent agent.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The modified device of Kimura in view of Yassin and Kawate are capable of the intended use and would meet the claim limitation.
Regarding claim 3, Kimura does not explicitly teach an on-off valve configured to stop the exhaust by the second exhaust port simultaneously with or after the start of the exhaust by the exhaust port.
	Kawate teaches a bath containing a fluid and a dryer for drying a substrate. 
	Kawate teaches an on-off valve (between reference numerals 29 and 412) configured to stop the exhaust by the second exhaust port simultaneously with or after the start of the exhaust by the exhaust port (See Kawate, Abstract, Figs. 1-2, 8-9, and paragraphs 11, 17, 43, 52, and 58-59.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the optimal timing of gas discharges to include an on-off valve configured to stop the exhaust by the second exhaust port simultaneously with or after the start of the exhaust by the exhaust port, through routine experimentation, with a reasonable expectation of success, to the select the proper pressure, as a result-effective variable, in order to provide the optimal drying properties. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Kawate, Abstract, Figs. 1-2, 8-9, and paragraphs 11, 17, 43, 52, and 58-59.)
Claim 3 recites intended use clauses (i. e. valve configured to stop the exh.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The modified device of Kimura in view of Yassin and Kawate are capable of the intended use and would meet the claim limitation.
Regarding claim 5, Kimura does not explicitly teach an exhaust line extending from the exhaust port, wherein a height of an upper end of the exhaust line is greater than a height of an upper end of the processing tank. 
	Kawate teaches an exhaust line (222) extending from the exhaust port, wherein a height of an upper end of the exhaust line is greater than a height of an upper end of the processing tank (See Kawate, Abstract, Figs. 1-2, 8-9, and paragraphs 11, 17, 43, 52, and 58-59.) 
It would have been obvious to a person of ordinary skill in the art to include an exhaust line extending from the exhaust port, wherein a height of an upper end of the exhaust line is greater than a height of an upper end of the processing tank, because Kamikawa teach this structure would  enable the dry gas to be uniformly supplied and applied to the substrates. (See Kawate, Abstract, Figs. 1-2, 8-9, and paragraphs 11, 17, 43, 52, and 58-59.)
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20160089696 to Kimura (hereinafter Kimura) and US Pat. Pub. No. 20010047595 A1 to Yassin Mehmandoust (hereinafter Yassin) in view of US Pat. Pub. No. 20060162745 A1 to Kawate et al (hereinafter Kawate) as applied to claim 3 and further in view of US Pat. Num. 5,716,458 to Katsuya Machino (hereinafter Machino).
Regarding claim 4, Kimura does not explicitly teach a controller configured to control the on-off valve based on a measurement result of the liquid level sensor. 
Machino is directed to treating an article in a tank with a mixture of liquids.
	Machino teaches information from liquid level sensor is sent to a central control system which operates valves.  (See Machino, Abstract, Figs. 5, col. 6, lines 52-58, col. 8, lines 17-33, col. 8, lines 34-49.) Examiner is considering a central control system to be equivalent to a controller. 
It would have been obvious to a person of ordinary skill in the art to include a controller configured to control the on-off valve based on a measurement result of the liquid level sensor, because Machino teaches this structure would enable the liquid to be controlled to the desired level. (See Machino, Abstract, Figs. 5, col. 24, lines 9-10, col. 6, lines 52-58, col. 8, lines 17-33, col. 8, lines 34-49.)
Regarding claim 4, Kimura does not explicitly teach a controller configured to control the on-off valve based on a measurement result of the liquid level sensor. 
	Machino teaches a liquid level sensor (55) configured to measure a height of a liquid level of the liquid layer; and to control the on-off valve (14a-14c) based on a measurement result of the liquid level sensor (55) .  (See Machino, Abstract, Figs. 5, col. 6, lines 52-58, col. 8, lines 17-33, col. 8, lines 34-49, col. 24, lines 9-10.) 
It would have been obvious to a person of ordinary skill in the art to include a liquid level sensor configured to measure a height of a liquid level of the liquid layer; and to control the on-off valve based on a measurement result of the liquid level sensor, because Machino teaches this structure would enable the liquid to be controlled to the desired level. (See Machino, Abstract, Figs. 5, col. 24, lines 9-10.)
Regarding claim 4, Kimura does not explicitly teach a liquid level sensor configured to measure a height of a liquid level of the liquid layer while the liquid layer descends.
	Machino teaches a liquid level sensor (55) configured to measure a height of a liquid level of the liquid layer.  (See Machino, Abstract, Figs. 5, col. 6, lines 52-58, col. 8, lines 17-33, col. 8, lines 34-49, col. 24, lines 9-10.)  Examiner is a considering a liquid level sensor to be capable of measuring a height of a liquid level of the liquid layer while the liquid layer descends. 
It would have been obvious to a person of ordinary skill in the art to include configured to measure a height of a liquid level of the liquid layer while the liquid layer descends, because Machino teaches this structure would enable the liquid to be controlled to the desired level. (See Machino, Abstract, Figs. 5, col. 24, lines 9-10.)
Claim 4 recites an intended use clause (i. e. a liquid level sensor configured to measure a height of a liquid level of the liquid layer while the liquid layer descends.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The modified device of Kimura in view of Yassin and Kawate and Machino are capable of the intended use and would meet the claim limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20160089696 to Kimura (hereinafter Kimura) and US Pat. Pub. No. 20010047595 A1 to Yassin Mehmandoust (hereinafter Yassin) and US Pat. Pub. No. 20060162745 A1 to Kawate et al (hereinafter Kawate) as applied to claim 5 and further in view of US Pat. Num. 5, 154,199 to Thompson et al (hereinafter Thompson).
Regarding claim 6, Kimura does not explicitly teach a gas-liquid separator connected to the exhaust port through the exhaust line, wherein the gas-liquid separator separates and discharges gas and liquid.  
Thompson is directed to semiconductor processor draining. 
Thompson teaches a gas-liquid separator connected to the exhaust port through the exhaust line, wherein the gas-liquid separator separates and discharges gas and liquid.   (See Thompson, Abstract, col. 2, lines 19-25, col. 6, lines 7-10, col. 7, lines 37-40 .) 
It would have been obvious to a person of ordinary skill in the art to include a gas-liquid separator connected to the exhaust port through the exhaust line, wherein the gas-liquid separator separates and discharges gas and liquid, because Thompson teaches this structure would enable the waste streams to be recycled or disposed as required. (See Thompson, Abstract, col. 2, lines 19-25, col. 6, lines 7-10, col. 7, lines 37-40 .) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL KURPLE/Primary Examiner
Art Unit 1717